Citation Nr: 0619408	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-07 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for residuals of 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1960 to 
June 1962.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in October 1972, the veteran was denied 
service connection for a left foot disorder.  At that time, 
the RO gratuitously denied service connection for left ankle 
sprain, although the veteran had never raised the issue and 
was therefore not provided the opportunity to submit evidence 
regarding the left ankle sprain.  In the opinion of the 
undersigned, evaluation of this claim on a de novo basis is 
more appropriate, given the actions of the RO in 1972. 

The veteran's representative, in a statement submitted in 
March 2004 in lieu of a VA Form 9, stated that VA should 
consider all claims reasonably raised by the record, 
including those issues "not discussed" by the veteran.  The 
Board notes in this regard that "the duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Hence, if the veteran or his 
representative wishes to raise a claim, they are invited to 
do so, and are advised to not wait for VA to guess what those 
claims might be.  




FINDINGS OF FACT

1.  A disorder of the left or right knee or left or right 
ankle was not present in service, and was not otherwise 
causally related to service.  

2.  Degenerative arthritis of the left or right knee or left 
or right ankle was not present in the first year post 
service.  

3.  On April 4, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he had no claim based on asbestos exposure; a 
withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service; and degenerative arthritis of the right 
knee may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1133, 1137, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326 (2005).

2.  A left knee disorder was not incurred in or aggravated by 
active service; and degenerative arthritis of the left knee 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1133, 1137, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326 (2005).

3.  A right ankle disorder was not incurred in or aggravated 
by active service; and degenerative arthritis of the right 
ankle may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1133, 1137, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326 (2005).

4.  A left ankle disorder was not incurred in or aggravated 
by active service; and degenerative arthritis of the left 
ankle may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1133, 1137, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326 (2005).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of residuals of asbestos exposure 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  VA has fulfilled these requirements 
in this case.  

By VCAA letters in September 2001 and January 2002, the 
veteran was informed of the notice and duty to assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate his claims.  By these 
letters, he was informed of information and evidence that he 
should submit for his claims, and the assistance VA would 
provide in obtaining evidence to support these claims.  
38 C.F.R. §§ 3.156, 3.303, Part 4 (2005).  

The VCAA letters requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claims, 
and provide necessary authorization to obtain those records.  
Based on information from the veteran, records were sought 
from Dr. S. L. G. and from Three Rivers Healthcare-North, of 
Poplar Bluff, Missouri, but responses from these sources 
informed that records of the veteran were no longer 
available.  Private records of M. R., M.D., were obtained and 
associated with the claims folder.  There is no indication 
that identified treatment records were not appropriately 
requested, or that available treatment records were not 
obtained and associated with the claims folder.  Any VA 
development assistance duty under the VCAA to seek to obtain 
alleged private medical records for the claimed disabilities 
on appeal has been fulfilled.  

Furthermore, the veteran was afforded a February 2004 VA 
examination to address his appealed claims for knee and ankle 
disorders.  The veteran submitted statements in support of 
his appealed claims.  He was offered the opportunity of a 
hearing to address his claims.  In view of the foregoing, the 
action taken by the RO complies with all of the requirements 
of law, thereby allowing the Board to consider the issues on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
noted September 2001 and January 2002 VCAA letters were 
issued before the appealed rating decision. Moreover, as 
indicated above, the RO has taken all necessary, timely steps 
both to notify the veteran of the evidence needed to 
substantiate his claims and to assist him in developing 
relevant evidence.  

While it is true that the September 2001 VCAA letter 
addressed the veteran's left ankle claim as a request to 
reopen rather that a claim on the merits, and the subsequent 
rating action and statement of the case and supplemental 
statement of the case addressed that claim for service 
connection on the merits, no prejudice ensued since the 
veteran was duly informed of the merits-based requirements of 
the claim by the VCAA letter, and those merits would have to 
be met by new evidence in light of the absence of such 
sufficient supportive evidence in the claims folder at the 
time of the last prior denial in October 1972.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any failure of VA to notify the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with these claims would not 
cause any prejudice to the appellant. 

Service Connection

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
his or her entrance into service, or where clear and 
unmistakable evidence (obvious or manifest) demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. §§ 
1131, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2005).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  Regulation 38 C.F.R. 3.304(b) provides expressly 
that the term "noted" denotes "only such conditions as are 
recorded in examination reports."  Crowe, 7 Vet. App. at 
245.  A reported history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  38 C.F.R. 
3.304(b)(1); Ibid.  Such a recorded history "will be 
considered together with all other material evidence in 
determinations as to inception."  38 C.F.R. 3.304 (b)(1).  A 
notation is not, in itself, dispositive, but may be 
considered in determining whether a disorder preexisted 
service.

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b).  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that an injury or 
disability existed prior to service.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).


Service Connection - Bilateral Knee and Ankle

The veteran contends that he developed bilateral knee and 
ankle disorders in service and that these disorders have 
persisted to the present.  He further contends that service 
medical records that note pre-service existence of a right 
knee buckling condition and a history of left ankle fracture 
are erroneous as to these points.  The veteran also contends 
that the service medical records are in error, in that they 
erroneously report that a medical board found the veteran to 
have bilateral pes planus for which unsuitability for service 
was found.  He contends, rather, that he was seen at the U.S. 
Naval Hospital in Jacksonville, Florida for his bilateral 
knees and ankles, and that it was for these disabilities that 
he received a medical discharge from service.  

A review of the service medical records reveals that a Report 
of Medical History dated on June 1, 1960, the first day of 
the veteran's active duty, and signed by the veteran includes 
a history of a broken ankle in 1956.  The specific ankle was 
not identified.  The June 1960 enlistment physical 
examination revealed no ankle abnormalities.  On June 3, 
1960, three days after he entered service, the veteran was 
seen for right knee complaints.  He gave a four-year history 
of the right knee buckling causing him to collapse.  He 
related that this occurred three-to-four times a year.  It 
was indicated by the veteran that he had "trick knees".  No 
pathology was noted.  He was referred to the orthopedics 
clinic, where no evidence of right knee disease was observed.  
X-ray studies at that time revealed no bone or joint 
pathology.  In January 1962, he was treated with surgical 
soap and hydrogen peroxide for a right knee laceration.  An 
August 1962 Report of Board of Medical Survey determined that 
the veteran was unfit for service due to bilateral flat feet.

A March 1970 statement from S. L. G., M.D., discussed an 
occupational injury to the left ankle sustained by the 
veteran in November 1969.  In the report, Dr. G. noted a 
history of a right ankle injury in 8th grade from which he 
recovered without difficulty.  

The veteran has submitted in support of his claim, statements 
dated in November 2001, from four lay persons, all alleging 
the same facts: that the veteran had ankle fractures in 1963, 
1964, 1968, and 1969; that he had knee surgeries in 1975, 
1979, 1980, and 1981; and that treatments for these 
conditions were performed by S. L. G., M.D., at the Lucy Lee 
Hospital, Poplar Bluff, Missouri.  The events referred to in 
these letters took place after the veteran was separated from 
service, there is no allegation in any of the letters that 
the fractures are related to service. 

In February 2004, the veteran underwent a VA medical 
examination.  The examiner remarked that the claims folder 
had been reviewed, and that the pre-service ankle fracture, 
noted in the service medical records, was denied by the 
veteran.  Following review of the records, and an interview 
and examination of the knees and ankles, the diagnosis was 
degenerative joint disease of the knees and ankles.  The 
examiner noted that no statements regarding the knees or 
ankles were documented in the service medical records, with 
the exception of a notation of a history of trick knees with 
no associated disability observed.  The examiner opined that 
it was not likely that events in service produced that 
conditions claimed.  

The veteran did submit an April 2004 letter by M.J.R., M.D., 
wherein the physician noted that he had known the veteran for 
approximately ten years.  In the letter, Dr. R. noted a 
history as reported by the veteran of the veteran having been 
told in service that he had a service-related knee and ankle 
problem.  The physician also noted the veteran's report that 
he had been separated from service due to these knee and 
ankle problems.  Based on these reports by the veteran, 
Dr. R. opined that is was "reasonable to assume that at 
least part of his degenerative knee and ankle condition was 
related to his duties [in service]."  Records of Dr. R., 
obtained in May 2004, reflect treatment of the veteran, but 
contain no treatment earlier than the 1990s, and contain no 
treatment records implicating any condition of the knees or 
ankles dating from service.  

Regarding Dr. R.'s opinion, the Board notes that a medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Further, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Here, Dr. R. has relied for his medical opinion on the 
factual premise asserted by the veteran but unsupported by 
any medical evidence within the claims folder, that the 
veteran had his claimed knee and ankle disorders in service 
and that they were identified by in-service medical personnel 
as medical disorders.  Because those premises are 
unsubstantiated by medical evidence, Dr. R.'s opinion cannot 
serve as a medical opinion to support the veteran's claims.  

The Board will not here engage the question of whether the 
veteran had any disabilities of the ankles or knees prior to 
service, because there is no cognizable evidence to support 
the veteran's allegations of the presence of these 
disabilities during service.  In short, the Board does not 
here contest any presumption of soundness for purposes of 
this decision, because such a debate and any associated 
findings are here immaterial.  Because there is no cognizable 
evidence of the presence of any disabilities of the knees and 
ankles in service, of any arthritis of these joints within 
the first post-service year, or of any causal link between 
service and any current disabilities of the knees or ankles, 
the Board must here deny the claims for service connection 
for disorders of the knees and ankles on all bases.  
38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence is against the claims for 
service connection for left and right knee disorders, and 
left and right ankle disorders, and, therefore, the benefit 
of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim for Service Connection for Disability Due to  
Asbestosis Exposure

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
in a letter received in April 2004, claimed that he had never 
filed a claim for service connection for asbestos exposure, 
and a review of the records verifies this fact.  The 
statement of the veteran is construed as a withdrawal of the 
appeal on this issue and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

ORDER

Service connection for bilateral knee disorders is denied.

Service connection for bilateral ankle disorders is denied. 

Service connection for a disease due to in-service asbestos 
exposure is dismissed.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


